 

Exhibit 10.1

  [ex10-1img001.jpg]

 October 20, 2014

 

Mr. Scott R. Silverman

Chief Executive Officer

VeriTeQ Corporation

220 Congress Park Drive, Suite 200

Delray Beach, FL 33445

 

GLUCOCHIP AND SETTLEMENT AGREEMENT

 

Dear Mr. Silverman:

 

This GlucoChip and Settlement Agreement (the “Agreement”) is intended to
document the agreement between PositiveID Corporation (“PSID”) and VeriTeQ
Corporation and its subsidiaries (“VTEQ”) (collectively, the “Parties”) and is
intended to be contractually binding on both Parties. The Parties intend to
transfer the rights to the GlucoChip intellectual property from PSID to VTEQ,
with a commitment by PSID to support VTEQ’s development program of the GlucoChip
intellectual property for a period of up to two years. The terms of this
Agreement are as follows:

 

 

1.

GlucoChip – As of this date, the License Agreement, dated August 28, 2012
between PSID and VTEQ will be terminated and PSID’s sole right to any future
benefit (royalty) of GlucoChip or any other implantable bio sensor application
shall be as set forth in the Asset Purchase Agreement dated August 28, 2012
between VeriTeQ Acquisition Corporation and PSID.

 


 

2.

Immediate Financial Support - PSID will provide a loan to VTEQ, at closing of
this Agreement, of $60,000.  The form of the loan will be a convertible
promissory note. The terms of the note are set forth in a Convertible Promissory
Note dated October 20, 2014 set forth as Schedule A attached hereto (“Note 1”).

 


 

3.

Ongoing Financial Support – Through October 20, 2016 PSID will provide
continuing support to VTEQ in furtherance of the VTEQ development of its
implantable bio sensor applications.  PSID will provide VTEQ with an additional
$40,000 convertible promissory note on the same terms and conditions as Note 1
within one hundred (100) days after the closing of this Agreement. Thereafter,
at intervals of one hundred (100) days, PSID and VTEQ will enter into a new
convertible promissory note of $50,000 on the same terms as condition as Note 1
(”Additional Notes”). In the event the share reserve requirements of either the
warrant (see #4 below) or any then outstanding note(s) is not met, PSID is not
obligated to enter into any new notes. At any time prior to October 20, 2016,
VTEQ, at its sole discretion, may inform PSID in writing, at least ten (10) days
prior to an ongoing support payment that it does not desire to have such payment
made.


 


 

4.

Common Share Reserves – PSID currently holds a Warrant Agreement from VTEQ,
dated November 13, 2013. VTEQ agrees to provide an irrevocable reserve letter to
its transfer agent for 10,000,000 shares of common stock under the warrant.
Further, VTEQ agrees as soon as possible, to provide additional irrevocable
reserves covering at least 2X the number of shares that would be due if the
warrant were exercised in full and to increase the share reserve to maintain
that level at any time requested by PSID, but not more than once a month. If at
any time a warrant reserve is not met, PSID will have no further obligation to
provide any funding pursuant to the Additional Notes. In the event that VTEQ
does not provide the irrevocable reserves for the Warrant or either of the Notes
attached hereto by December 15, 2014, the 100 day intervals for new notes will
be extended by one day for each day after December 15, 2014 until the
irrevocable reserves are ultimately established. So long at the reserve
requirements of the warrant and any notes are met, PSID will never convert any
amount of shares that would have it exceed a 9.99% ownership in VTEQ.


 

 

 

1690 South Congress Avenue ● Suite 201 ● Delray Beach, Florida 33445

Telephone: 561.805.8000 ● Fax: 561.805.8001

 

 
 

--------------------------------------------------------------------------------

 


 

5.

Payment of Shared Services Agreement - VTEQ currently owes PSID $222,115.07
pursuant to the Shared Services Agreement, between PSID and VTEQ, dated January
11, 2012, as amended. This outstanding amount will be paid at closing by issuing
a convertible promissory note, as documented in the Convertible Promissory Note
dated October 20, 2014 (in the principal amount of $222,115.07) as set forth on
Schedule A attached hereto.


 


 

6.

Miscellaneous – Governing law for this Agreement will be Florida and if there
are any conflicting terms in any other agreements between the Parties, the terms
of this Agreement will govern.

 

By signing this Agreement, PSID and VTEQ agree to the terms above as of October
20, 2014.

 

 

Sincerely,

 

 

 

/s/ William J. Caragol

 

William J. Caragol

Chief Executive Officer

 

Acknowledged and Agreed:

 

VERITEQ CORPORATION

 

 

 

By:/s/ Scott R. Silverman

Name:     Scott R. Silverman

Title:     Chief Executive Officer

 

 

 

1690 South Congress Avenue ● Suite 201 ● Delray Beach, Florida 33445

Telephone: 561.805.8000 ● Fax: 561.805.8001

 